Takhalov v Rottenberg (2015 NY Slip Op 03826)





Takhalov v Rottenberg


2015 NY Slip Op 03826


Decided on May 6, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 6, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
BETSY BARROS, JJ.


2014-10582
 (Index No. 21220/13)

[*1]Isaac Takhalov, plaintiff-respondent, 
vEli Rottenberg, et al., defendants-respondents, Congregation Ezras Yisroel, et al., appellants.


Adams, Hanson, Rego, Kaplan & Fishbein, Albany, N.Y. (Paul G. Hanson of counsel), for appellants.
Cherny & Podolsky, PLLC, Brooklyn, N.Y. (Steven V. Podolsky of counsel), for plaintiff-respondent.
Churbuck, Calabria, Jones & Materazo, Hicksville, N.Y. (Robert B. Churbuck of counsel), for defendants-respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants Congregation Ezras Yisroel and Yosef M. Fishman appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Bunyan, J.), dated July 30, 2014, as denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them, with leave to renew after the completion of discovery.
ORDERED that the order is affirmed insofar as appealed from, with one bill of costs payable to the plaintiff and the defendants Eli Rottenberg and Robert Khaimov, appearing separately and filing separate briefs.
On June 9, 2013, the plaintiff allegedly was a front-seat passenger in a vehicle owned by the defendant Eli Rottenberg and operated by the defendant Robert Khaimov, when that vehicle was involved in a collision with another vehicle owned by the defendant Congregation Ezras Yisroel and operated by the defendant Yosef M. Fishman (hereinafter together the appellants) at or near the intersection of 12th Avenue and 44th Street in Brooklyn.
The Supreme Court properly denied the appellants' motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them. Their motion for summary judgment was premature, as little discovery had taken place and depositions of the parties had not yet occurred (see CPLR 3212[f]; Malester v Rampil, 118 AD3d 855).
The appellants' remaining contention is without merit (see Feinter v Town of Smithtown, 23 AD3d 431)
RIVERA, J.P., AUSTIN, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court